Name: Council Regulation (EC) No 1633/98 of 20 July 1998 amending Regulation (EEC) No 805/68 on the common organisation of the market in beef and veal
 Type: Regulation
 Subject Matter: agricultural policy;  animal product
 Date Published: nan

 EN Official Journal of the European Communities28. 7. 98 L 210/17 COUNCIL REGULATION (EC) No 1633/98 of 20 July 1998 amending Regulation (EEC) No 805/68 on the common organisation of the market in beef and veal THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parlia- ment (2), Whereas, by Regulation (EC) No 2222/96 (3), the Council adjusted, on a temporary basis, for the years 1997 and 1998 the regional ceilings on the number of male bovine animals eligible for the special premium laid down in Article 4b(3) of Regulation (EEC) No 805/68 (4); whereas long-term measures are being drawn up; whereas these adjusted regional ceilings should therefore be retained for a further year; Whereas Regulation (EC) No 2222/96 authorises the Commission to take the necessary action on suckler cow premium rights unused by producers in 1997 and 1998 and returned to the national reserve; whereas, for the same reason as above, this authorisation should be extended for a year; Whereas, in order to avoid too drastic a reduction in the amount of the special premium for castrated male bovine animals in those Member States whose producers bene- fited from the deseasonalisation premium in 1998, but for whom the conditions for the full-rate grant in 1999 are not met, provision should be made, by way of an excep- tion, for Community financing in 1999, for grant of the reduced rate; Whereas the restructuring as regards male cattle in the new German LÃ ¤nder has not yet been completed; whereas it is desirable to provide for the continued derogation, for 1999, from the application of the limit of ninety animals, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 805/68 is amended as follows: 1. in Article 4b(3)(b), second subparagraph, for 1997 and 1998' shall be replaced by for 1997, 1998 and 1999'; 2. the following subparagraph shall be inserted after the second subparagraph in Article 4c(3): However, the second subparagraph shall not apply for 1999.'; 3. in Article 4f(4) the second indent shall be replaced by: Ã¯ £ § measures relating to individual rights not used in 1997, 1998 and 1999 which have been returned to the national reserve'; 4. the following point shall be added to Article 4k(1), as applicable from 1 January 1999: (d) notwithstanding point (a), for 1999 and for the new German LÃ ¤nder, Germany shall be authorised to derogate from applying the limit of ninety animals provided for in Article 4b(1).' Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1998. For the Council The President W. MOLTERER (1) OJ C 87, 23. 3. 1998, p. 23. (2) OJ C 210, 6. 7. 1998. (3) OJ L 296, 21. 11. 1996, p. 50. (4) OJ L 148, 28. 6. 1968, p. 24. Regulation as last amended by Regulation (EC) No 2634/97 (OJ L 356, 31. 12. 1997, p. 13).